Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to Species B non-elected without traverse.  Accordingly, claim 11 been cancelled.
Reasons for Allowance
Claims 1-8 are allowed.
Claim 11 is cancelled.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Motofuji (JP2010-073730, Machine Translation) and Hamano (JP 2011-198856, Machine Translation). Motofuji discloses multiple organic photoelectric conversion elements (see Fig. 1, [0009][0025]) stacked in the direction of incoming light which are sensitive to different wavelength bands. Hamano discloses sealing these elements with first and second sealing layers for protection ([0080]). No teaching, suggestion or motivation can be found in the prior art to modify the closest prior art of record to have the entirety of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVINA PILLAY/Primary Examiner, Art Unit 1726